Detailed Office Action
	The communication dated 11/20/2019 has been entered and fully considered. Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 12, line 4 reference is made to a BX model. However the rest of the disclosure describes only the PX model. No further reference is made to the BX model. The reference to the BX model is believed to be in error.  Appropriate correction is required.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In claim 1, lines 9 and 11-13 reference is made to a single “platen” 2a and 2b. However a plural form “platens” is recited; “platens” needs to be replaced by “platen”.
Claim 3, last line: replace “(5b)” with “(5a)” since this is the correct numeral for the first closing unit. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a drive” in line 4 and “means of a crosshead” in line 6 of claim 1. One of ordinary skill in the art recognizes drive as a motor that is capable of providing movement and crosshead in a toggle mechanism is well known.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first kind" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-15 are dependent on claim 1 and are rejected as well.
Claim 1 recites the limitation "the second kind" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-15 are dependent on claim 1 and are rejected as well.
Regarding claim 1, the phrase “in particular” in line 13 renders the claim indefinite because it is unclear whether the limitations(s) following that phrase are part of the claimed invention {see MPEP 21730.5(d)}. Moreover, in this instant, claim 1 recites a narrow limitation after “in particular” (with respect to the tool clamping area); before this phrase, the area is not specified which is considered a broader. This claim is considered 
Claim 1 recites the limitation "the tool clamping area" in lines 13/14.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-15 are dependent on claim 1 and are rejected as well.
Claim 1 recites the limitation "the articulated levers" in lines 14 and 15 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that the two limitations refers to different set of levers (first and second set). Claims 2-15 are dependent on claim 1 and are rejected as well.
Regarding claim 3, the use of parenthesis in line 4 is indefinite, because it is unclear whether the parenthetical expressions can be ignored. Claim 4 is dependent on claim 3 and is rejected as well.
Claim 5 recites the limitation "the columns" in lines 2 and 2/3 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that the two limitations refers to different set of columns (first and second sets). 
Regarding claim 6, the phrase “in particular” in line 5 renders the claim indefinite because it is unclear whether the limitations(s) following that phrase are part of the claimed invention {see MPEP 21730.5(d)}. Moreover, in this instant, claim 6 recites a narrow limitation after “in particular” (identical motors); before this phrase identical drives are recited which is considered to be broader that motors. This claim is considered indefinite because there is a question or doubt as to whether the feature 
Regarding claim 6, the phrase “e.g.” in line 5 renders the claim indefinite because it is unclear whether the limitations(s) following the phrase are of the claimed invention {see MPEP 2173.05(d)}. Moreover, in this instant, claim 6 recites a narrow limitation after “e.g.” (electrical or hydraulic motors); before this phrase motors are recited which is considered to be broader that those two specific motors. This claim is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims
Claim 7 recites the limitation "the third kind" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-11 are dependent on claim 7 are rejected as well.
Claim 8 recites the limitation "the platens of the closing unit of the third kind" in lines 2/3.  There is insufficient antecedent basis for this limitation in the claim. Platens of the third kind have not been recited before. 
Claim 9 recites the limitation "the support plate of the closing unit of the third kind" in lines 2/3.  There is insufficient antecedent basis for this limitation in the claim. Support plate of the third kind has not been recited before.
Claim 10 recites the limitation "the tool clamping area of the platens of the closing unit of the third kind" in lines 3/4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 11 recites the limitation "the columns" in line 2 and 3 (two occurrences).  There are insufficient antecedent basis for these limitations in the claim. 
Claim 11 recites the limitation "the axis distance" in lines 2 and /3 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that the two limitations refers to different axis of distance (second and third sets). 
Claim 12 recites the limitation "the third kind" in lines 3/4.  There is insufficient antecedent basis for this limitation in the claim. The “third kind” is first introduced in claim 7. Therefore, and for the purpose of examination, the Examiner changes the dependency of claim 12 from claim 1 to claim 7.
Even after changing this dependency, Claim 12 recites the limitation "the platens of the closing unit of the third kind" in lines 3/7.  There is insufficient antecedent basis for this limitation in the claim. Platen is not referred to in claim 7. 
Claim 13 recites the limitation "the one pair" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A specific “one pair” has not been recited before. 
Claim 14 recites the limitation "the machine bed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the axis distance" in lines 3/4 and 4/5 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the base area" in lines 8 and 9 (two occurrences).  There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (DE-102009035289-A1 and its English translation), hereinafter TANAKA in view of TOBITA (US-2018/0029272), hereinafter TOBITA. Note that the italicized text below are the instant claims.
Regarding claim 1, TANAKA discloses A system of injection-machine closing units comprising two closing units {[0001] clamping device is a closing unit, for the other closing unit see discussions below}, 
wherein each of the two closing units is constructed as a toggle lever closing unit {[FIG. 1] 22/23/24/25 is the toggle lever closing unit},
 wherein each of the two closing units has a fixed platen {[FIG. 1] 28/15}, 
a movable platen (2a, 2b) {[FIG. 1] 57/58/16},
 a support plate (3a, 3b) {[FIG. 1] 12}, 
a crosshead (5a, 5b) movable by means of a drive along the axis of symmetry (M) of the closing unit {[FIG. 1] 22 is the crosshead, the dashed line is the axis of symmetry, [0031]}, 
and at least one toggle lever mechanism (6a, 6b, 7a, 7b) able to be actuated by means of the crosshead (5a, 5b), arranged between support plate (3a, 3b) and movable platen (2a, 2b) and articulatedly connected with these plates, wherein each of the two closing units is constructed according to a first closing force F1 {[FIG. 1] note that the mechanism 21 is between the support plate 12 and movable platen 57/58 and has articulated arms 23/24/25 connected to 12 and 57/58, [0028] note the force generation}.
As discussed above, TANAKA discloses one of the closing units and is, however, silent on the second closing unit. The Examiner submits that the second closing unit recited is very similar to the first one and is a scaled-up version of the first closing unit. This is clearly shown in the instant FIG. 1, where FIG. 1a (first smaller closing unit) is compared to FIG. 1b (a scaled-up, slightly bigger second closing unit). Thus the remainder of claim 1 is a matter of scaling up the first unit. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have scaled-up the closing unit of TANAKA and have created a slightly bigger closing unit since it has been held that scaling up or down of an element which merely requires a change is size in generally considered as being within the skill of one ordinary skill in the art {see MPEP 2144.04 (IV)(A)}.
One would have been motivated to have scaled up this unit so that molding of bigger parts can be accomplished. The Examiner notes that TANAKA discloses that its unit is a detachable unit so that various molds can be used {[0008]}.TANKA specifically [0026], [FIG. 1]}. TANAKA also envisions a mechanism for adjusting mold thickness to be able to use the same toggle mechanism 12 when the mold 20 changes {[0034]}. 
Therefore, and since the system  of TANAKA is taught to be modular, it is within the skill of one ordinary skill in the art to change the necessary components of the system of TANAKA to achieve the construction of a scale-up second closing unit.
Regarding the two units both having a first closing force F1, as discussed above TANAKA discloses generating molding force using the toggle mechanism {[0028]}. Also as discussed above construction of the second closing unit is obvious over teaching of TANAKA.
Modified TANAKA system has now two closing units. TANAKA, however, is silent on how these two units can be configured to have the same closing force.
In the same field of endeavor that is related to mold closing unit using a toggle mechanism, TOBITA discloses that the mold force is exerted by the toggle mechanism {[0028]} and this mold force can be adjusted by adjusting various parameters of the servomotor that moves the crosshead {[0016], [0036], [0037]}.
At the effective filing date of the instant invention, it would have been obvious to have incorporated the teaching of TOBITA in the modified system of TANAKA to have been able to implement the same molding force in both the smaller and the bigger mold closing units of TANAKA. 
As discussed above, the two closing units of TANAKA can be used to make the same object in two different sizes, therefore, one of ordinary skill in the art would have 
Regarding the remainder limitation of claim 1, modified TANAKA discloses wherein one of the two closing units is configured with platens (2a) of a first size and constitutes a closing unit of the first kind, wherein the other of the two closing units is equipped with platens (2b) of a second size and constitutes a closing unit of the second kind, wherein the platens (2b) of the closing unit of the second kind are larger than the platens (2a) of the closing unit of the first kind, in particular with respect to the tool clamping area {note the scaled-up version of TANAKA described above and note that the second unit of TANAKA has a larger platen and mold}, 
wherein the articulated levers (8a, 9a, 10a) of the toggle lever mechanism (6a, 7a) of the closing unit of the first kind and the articulated levers (8b, 9b, 10b) of the toggle lever mechanism (6b, 7b) of the closing unit of the second kind are constructed identically at least with respect to the length between the respective articulation points (P1, P2, P3, P4, P5) with articulated levers corresponding to one another with respect to their spatial arrangement in the respective closing unit {note that as described above TANAKA teaches using the same toggle or articulated levers when its modular, detachable mold changes its mold thickness [0034]}, 
wherein the articulated levers (8b, 9b, 10b) of the toggle lever mechanism (6b, 7b) of the closing unit of the second kind are articulated at a greater distance to the axis of symmetry (M) at support plate (3b) and movable platen (2b) than the articulated levers (8a, 9a, 10a) of the toggle lever mechanism (6a, 7a) of the closing unit of the first kind, and wherein the crosshead (5b) of the closing unit of the second kind is constructed larger in the direction of the articulated levers (8b, 9b, 10b) of the toggle lever mechanism (6b, 7b) than the crosshead (5a) of the closing unit of the first kind {[FIG. 1] note that since the scale-up second unit of TANAKA has longer fixed support 12 and movable mold 14 as discussed above, it is within the skill of one ordinary skill in the art, and through routine experimentation, to have determined that the crosshead 22 needs to be scale-up in proportion thus a longer crosshead in the second unit is required and the articulated arm 25/24 now operate at a greater distance from the center line of symmetry, [0029] note that the teaching that the articulated arms are connected to each other, thus indicating that their separation can be accomplished to change the crosshead}, 
such that the toggle lever mechanisms of the two closing units have the same kinematics {[0034] note the toggle switch is common, thus kinematic of movement remains the same}.
Regarding claim 2, modified TANAKA discloses wherein the articulated levers (8a, 9a, 10a) of the toggle lever mechanism (6a, 7a) of the closing unit of the first kind are articulated in a first distance to the axis of symmetry (M) at support plate (3a) and at movable platen (2a) {[FIG. 1] articulated levers are 23/24/25 note that they are attached to the support plate 12 and are operating at a first distance from the axis of symmetry or dashed line}, 
that the articulated levers (8b, 9b, 10b) of the toggle lever mechanism (6b, 7b) of the closing unit of the second kind are articulated in a second distance to the axis of symmetry (M) at support plate (3b) and at movable platen (2b), wherein a distance difference (A, C, E) results between the second and the first distance, and wherein the crosshead (5b) of the closing unit of the second kind is constructed larger in the direction of the articulated levers (8b, 9b, 10b) of the toggle lever mechanism (6b, 7b) as a function of the distance difference (A, C, E) than the crosshead (5a) of the closing unit of the first kind, by the amount of the distance difference (A, C, E) {see claim 1 above and that the scaled up second unit has a longer crosshead and thus its articulated arms are operated at second distance from the axis of symmetry and since the crosshead is longer in the second unit, the second distance is bigger by a difference of distance and since the symmetry is maintained this different distance is the same}.
Regarding claim 3, modified TANAKA discloses wherein the crosshead (5a) of the first closing unit and the crosshead (b) of the second closing unit respectively have two fastening arrangements (joint pins and/or joint plates), which are constructed for the articulated fastening of an articulated lever, wherein the fastening arrangements lie symmetrically to the axis of symmetry (M), and wherein the distance between the articulation points of the fastening arrangements at the crosshead of the second closing unit is greater by a length L than the distance between the articulation points of the fastening arrangements at the crosshead (5b) of the first closing unit {see claims 2 above for the size of crosshead of the two units, [0029] note that the articulated arm are connected to each other (thus fastened), [FIG. 1] note the circular pin at the point the arms 24 and 25 meet, this is the fastening pin}.
Regarding claim 4, modified TANAKA discloses wherein an upper and a lower fastening arrangement are provided respectively at the crosshead (5a) of the closing unit of the first kind and at the crosshead (5b) of the closing unit of the second kind {[FIG. 1]}.
 wherein the columns (11a) of the closing unit of the first kind and the columns (11b) of the closing unit of the second kind have the same diameter (D1=D2) {[0025], [0027] note guide pillars are the columns, note claim 1 discussion and the need to only scale up the support plate, the die and the crosshead}.
Regarding claim 6, modified TANAKA discloses wherein the drive for moving the crosshead (5a) of the first closing unit is identical with regard to its construction and its drive power to the drive for moving the crosshead (5b) of the second closing unit, wherein in particular identical motors are provided, e.g. electric or hydraulic motors {[0028] note claim 1 discussion and the need to only scale up support plate, die and cross head and not the motor}.
Regarding claim 7, modified TANAKA/TOBITA discloses all the limitations of claims 1. This combination, however, is silent on a third closing unit with a different force as recited: and with a further closing unit, wherein the further closing unit is constructed according to a second closing force F2 and constitutes a closing unit of the third kind, wherein the second closing force F2 is greater than the first closing force F1 of the closing units of the first and second kind.
At the effective filing date of the instant invention, it would have been obvious to have duplicated the second closing unit of the modified TANAKA/TOBITA and have created a third closing unit with a different force since it has been held that a mere duplication of working parts of device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.

Regarding claims 8-9 and 11-12, modified TANAKA discloses wherein the platens of the closing unit of the second kind and the platens of the closing unit of the third kind have the same height and/or the same width and/or the same thickness (claim 8), wherein the support plate of the closing unit of the second kind and the support plate of the closing unit of the third kind have the same height and/or the same width and/or the same thickness (claim 9), wherein the axis distance of the columns in the closing unit of the second kind is of equal size to the axis distance of the columns in the closing unit of the third kind (claim 11), wherein the platens of the closing unit of the second kind are designed for the same maximum tool weight as the platens of the closing unit of the third kind (claim 12) {note that as discussed under claim 7, the third unit is the duplicate of the second unit, also note section 112(b) above and change of  the dependency of claim 12}.
Regarding claim 10, modified TANAKA/TOBITA discloses wherein the platens of the closing unit of the second kind have a tool clamping area which corresponds to the tool clamping area of the platens of the closing unit of the third kind plus an area portion of tool clamping area which is calculated from the difference between the diameter of the columns of the closing unit of the third kind and the diameter of the columns of the closing unit of the second kind {note that as discussed under claim 7, the third unit is the 
Regarding claim 13, modified TANAKA discloses wherein at each closing unit, two pairs of articulated levers (6a, 7a, 6b, 7b) are provided, wherein the two pairs are arranged symmetrically to the axis of symmetry (M), and wherein the one pair is arranged above the axis of symmetry (M) and the other pair is arranged below the axis of symmetry {[FIG. 1] not the set of articulated arms: one above and the other one below the dashed line}.
Regarding claim 15, modified TANAKA discloses wherein the toggle lever mechanism is constructed as a 4-point toggle lever or as a 5-point toggle lever {[FIG. 1] below the axis of symmetry, there are five points connecting 22/23/24/25}.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA and TOBITA as applied to claims 1 and 7 above {note section 112(b) above on change of dependency of claim 14}, and further in view of KITTA (US-2021/0394412), hereinafter KITTA.
Regarding claim 14, combination of TANAKA and TOBITA discloses all the limitations of claims 7 and 1 as discussed above. TANAKA further discloses  wherein on the machine bed (1a, 1b) of the respective closing unit {[FIG. 1] Fr is the machine bed, note that modified TANAKA/TOBITA as discussed under claim 1 and 7 have a second and an identical third unit where the second/third units are scale up version of the first unit}.
Modified TANAKA/TOBITA is, however, silent on placing a guide rail for the moveable platen on the machine bed.
guide rails (12a, 12b) are provided for the movable platen (2a, 2b) {[abstract], [FIG. 2] 54 are the guide rails}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the guide rails of KITTA in the bed machine of the modified system of TANAKA and TOBITA. As disclosed by KITTA, the advantage of this guide rail is to prevent the movable mold from floating when it is placed on the machine bed, thereby, making it possible to perform high accuracy mold clamping {[0011]}.
Regarding the remainder limitations of claim 14, modified TANAKA, TOBITA, and KITTA discloses wherein the axis distance of the guide rails (12a) in the closing unit of the first kind is smaller than the axis distance of the guide rails (12b) in the closing unit of the second kind, wherein the axis distance of the guide rails (12b) in the closing unit of the second kind is precisely as great as the axis distance of the guide rails in the closing unit of the third kind and wherein the base area of the machine bed in the closing unit of the second kind is precisely as great as the base area of the machine bed in the closing unit of the third kind {see claim 1 and 7 analysis and that the second/third unit are the scaled-up version, thus they have a bigger movable platen, therefore the guiderails installed have a bigger distance from the axis of symmetry as compared to the first unit}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748